                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEWAYNE J. BURNS,                             :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-0628
                                              :
G.W.H.C.F.,                                   :
     Defendant.                               :

                                             ORDER

       AND NOW, this 15th day of February, 2019, upon consideration of pro se Plaintiff

Dewayne J. Burns’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and

Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s Memorandum.

       4.      Burns is given leave to file an amended complaint within thirty (30) days of the

date of this Order if he can state a plausible claim for relief against a proper defendant. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated

as a defendant. Any amended complaint must be a complete document that describes in detail

the basis for Burns’s claims against each defendant. If Burns files an amended complaint, the

Clerk shall not make service until so ORDERED.

       5.      The Clerk of Court is DIRECTED to send Burns a copy of this Court’s form

complaint to be used by a pro se individual filing a civil action. Burns may use this form to

prepare his amended complaint.


 
 
       6.      If Burns fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                              BY THE COURT:

                                                             /s/ Gerald Austin McHugh

                                              United States District Judge




 
 
